UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------- X
CHRISTOPHER O’ROURKE,
                                                                     JUDGMENT
                                                                     19-CV-3942 (NGG) (SMG)
                          Plaintiff,

                          v.

DRUNKEN CHICKEN IN NY CORP. and
SOHO NEW YORK LODGING, LLC,

                           Defendants.
----------------------------------------------------------- X
        An Order of Honorable Nicholas G. Garaufis, United States District Judge, having been

filed on July 16, 2020, adopting the Report and Recommendation of Magistrate Judge Steven M.

Gold, dated May 12, 2020, which recommended that: the Court grant in part and deny in part

plaintiff’s motion for default judgment, as follows: (1) that defendants be found liable under the

ADA, the NYSHRL, and the NYCHRL; (2) that an injunction issue with the terms described in

the R&R; (3) that plaintiff be awarded $1,000 in compensatory damages under the NYSHRL and

the NYCHRL; and (4) that plaintiff’s request for an award of attorney’s fees and costs under the

ADA be denied without prejudice, and that plaintiff’s counsel be permitted to submit an

appropriate supplemental sworn statement and billing records within 14 days from the date of

any Order entered by Judge Garaufis with respect to this Report; it is

        ORDERED and ADJUDGED that plaintiff’s motion for default judgment is granted in

part and denied in part; that defendants are found liable under the ADA, the NYSHRL and the

NYCHRL; that plaintiff is awarded $1,000 in compensatory damages under the NYSHRL and

the NYCHRL; that plaintiff’s request for an award of attorney’s fees and costs under the ADA is

denied without prejudice; that plaintiff’s counsel is permitted to submit an appropriate
supplemental sworn statement and billing records within 14 days from the date of this Order; and

that

       An injunction is issued as stated: (1) defendants are required to prepare architectural

plans remedying the violations of the ADAAG identified above and to provide plaintiff’s counsel

with those plans for review within 60 days of any order adopting this Report and

Recommendation, or as soon thereafter as is reasonable under the current public health

circumstances. See, e.g., Taylor, 2016 WL 1122027, at *4; Beach 90th St. Realty Corp., 2013 WL

6835157, at *5; Shariff v. Alsaydi, 2013 WL 4432218, at *4 (E.D.N.Y. Aug. 15, 2013);

(2) plaintiff is provided 30 days either to accept defendants’ proposed plans as adequate or file a

motion seeking relief on the basis that the plans fail to remedy the ADAAG violations specified

in the Complaint; and that (3) defendants are required to implement the architectural plans and

remedy the violations within 60 days of either plaintiff’s agreement or a ruling by the Court that

the plans are adequate.

Dated: Brooklyn, NY                                          Douglas C. Palmer
       July 16, 2020                                         Clerk of Court

                                                      By:    /s/Jalitza Poveda
                                                             Deputy Clerk
